This suit was instituted in the county court of Hale county by H. L. Bartlett, hereinafter called appellee, against B. A. Maddox, William McWright, and Jim Williams, hereinafter called appellants, to recover certain personal property, or the value thereof, alleged to have been obtained from appellee by fraud and converted to the use and benefit of appellants. The appellants answered by general demurrer, special exceptions, and general denial.
Appellee's contention is that he sold the property in controversy at an auction sale, and that the appellants were the highest bidder for such property, but failed and refused to pay therefor according to the terms of such sale, but by fraud delivered a note which was worthless for the purchase price and thereby secured possession of the property. The appellants' contention is that the note delivered was accepted in payment of the property.
In response to the only issue submitted by the court, the jury found, in effect, that the appellee did not agree to accept the note in controversy in payment for the goods purchased at the auction sale. On this finding, the court rendered judgment for appellee, from which judgment the case is before us by writ of error for review.
The appellants urge, by assignments, that the court erred in overruling their motion for continuance, in failing to give certain special charges requested by them, and that the charge he gave was erroneous, as pointed out in their exceptions and objections thereto. There is no motion for continuance, no bills of exception, no exceptions or objections to the court's charge, and no special charges requested by appellants, found in the transcript. What purports to be such instruments are copied into their assignments of error filed, but such instruments do not show to have been filed by the clerk, or to have been presented to or acted upon by the court, except as this appears from the ex parte statement of appellants in their assignments of error, for which reason such assignments cannot be considered by this court.
There being no fundamental error apparent of record, the judgment of the trial court is affirmed.